UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1127


In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:04-cr-00022-HFF-3)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry Earl Miller petitions for a writ of mandamus

seeking      modification       of    the        transcript    of        his   sentencing

proceeding.        We conclude that Miller is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.              Kerr    v.    United    States

Dist.     Court,     426    U.S.     394,    402     (1976);       United      States      v.

Moussaoui,     333    F.3d    509,       516-17    (4th     Cir.    2003).        Further,

mandamus     relief    is    available      only     when    the    petitioner       has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Miller is not available by way of

mandamus.       Accordingly,         we     deny    the     petition       for    writ     of

mandamus.      We deny Miller’s pending motions.                     We dispense with

oral    argument      because      the     facts    and     legal    contentions         are

adequately     presented      in     the    materials       before       the     court   and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                             2